Citation Nr: 0711381	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  02-21 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Rick D. Little, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from September 1951 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  


FINDINGS OF FACT

1.  The veteran has a current diagnosis of PTSD. 

2.  There is no evidence that the veteran engaged in combat 
with the enemy.  

3.  The veteran has not alleged a valid in-service stressor 
that is verified or verifiable.  


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304 
(regarding combat veterans); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

If the veteran did not engage in combat with the enemy, or 
the veteran did engage in combat but the alleged in-service 
stressor is not combat related, the veteran's lay testimony, 
by itself, is not sufficient to establish the occurrence of 
the alleged in-service stressor.  Instead, the record must 
contain credible supporting evidence which corroborates the 
veteran's testimony or statements.  Cohen, 10 Vet. App. at 
147; Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic And Statistical Manual Of Mental Disorders, (4th 
ed. 1994) (DSM- IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  According to these criteria, a 
diagnosis of PTSD requires that a veteran be exposed to a 
traumatic event, and that he experience a number of specified 
current symptoms.  The traumatic event, or stressor, involves 
experienced, witnessed, or being confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others.  In addition, the response must involve intense 
feelings of fear, helplessness, or horror.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the veteran.  38 U.S.C.A. § 
5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran has a current diagnosis of 
PTSD.  

Therefore, the remaining question is whether there is 
credible supporting evidence that an alleged in-service 
stressor actually occurred.  The veteran alleged that he 
engaged in combat with the enemy and that he had combat-
related stressors.  Specifically, he alleged that (1) when 
landing at Inchon under enemy fire in 1952, he saw a fellow 
soldier, nicknamed "Country," shot in the head and killed; 
(2) he witnessed another soldier named Kraft standing in the 
open during an attack without his helmet, and that he does 
not know what happened to the soldier; (3) he and other 
members of his unit found a Korean man and tied him to a 
tree, and the veteran watched the other soldiers stab the 
Korean man with bayonets; and (4) he was racially harassed 
and discriminated against when his unit was integrated.  

The evidence of record does not show that the veteran engaged 
in combat with the enemy.  Although he served in Korea, the 
veteran's DD 214 does not reflect receipt of medals, badges, 
or decorations that specifically denote combat with the 
enemy.  He received a Korean Service Medal with three bronze 
service stars, a United Nations Service Medal, and a National 
Defense Service Medal.  None of these medals were awarded 
specifically for combat activity.  His DD 214 does not 
indicate any wounds received as a result of combat with the 
enemy and his service medical records (SMRs) do not show any 
injuries that could have been the result of combat.  

The United States Army and Joint Services Records Research 
Center (JSRRC) (formerly the U. S. Armed Services Center for 
Unit Records Research, or CURR) only located one morning 
report mentioning the veteran and it did not relate to 
combat.  

Additionally, and most importantly, the Board takes judicial 
notice that the invasion of Inchon occurred in 1950, not 
1952.  The veteran did not join the military until 1951, 
after the Inchon invasion occurred.  Therefore, his statement 
that he landed at Inchon under enemy fire lessens his 
credibility and provides strong evidence against this claim.  

The veteran did not engage in combat with the enemy, 
therefore, the veteran's lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged in-
service stressors.  Instead, the record must contain 
"credible" supporting evidence which corroborates the 
veteran's testimony or statements.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).

In this case, the veteran's creditability is placed into 
severe question.  The veteran's own testimony (page four of 
the transcript before the Board), citing his participation at 
the battle of Inchon, is found to provide evidence against 
this claim. 

The veteran's stressors could not be verified.  In February 
2001, JSRRC sent the RO a letter stating that the nickname 
"Country" and the last name "Kraft" did not appear in 
available Korean War casualty data.  In July 2005, a morning 
report search was conducted, and one report mentioning the 
veteran was obtained.  It noted that he had joined his unit.  
Additionally, in August 2006, JSRRC indicated that there were 
no combat unit records available for the veteran's unit or 
its higher headquarters for the year 1952, when the veteran 
alleged his stressors occurred.  

The RO attempted to obtain the veteran's service personnel 
records from the National Personnel Records Center (NPRC) in 
January 2000.  The NPRC stated that the veteran's records 
were "fire related and cannot be reconstructed."  However, 
there is no allegation or evidence that such records would 
show actual receipt of combat medals, badges, or decorations.  

Thus, there is no credible supporting evidence for the 
alleged stressors.  38 C.F.R. 
§ 3.304(f); Cohen, 10 Vet. App. at 147; Moreau, 9 Vet. App. 
at 395.  The reports from JSRRC only provide evidence against 
this claim.  In conclusion, the Board finds that the veteran 
has not alleged valid in-service stressors that are verified 
or verifiable based on the information provided, which could 
provide a basis for the diagnosis of PTSD.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
service connection for PTSD because there is insufficient 
corroboration of his alleged in-service stressors.  It 
follows that there is not such a balance of the positive 
evidence with the negative evidence to otherwise permit a 
favorable determination on this issue.  38 U.S.C.A. § 
5107(b).38 U.S.C.A. 
§ 5107(b).

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in January 2002, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO did not issue a VCAA notice 
letter prior to the adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
However, a VCAA letter was sent in January 2002, prior to the 
RO's issuance of a statement of the case.  As discussed 
above, the Board finds that the RO has ultimately provided 
all notice required by § 5103(a).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the timing of the VCAA notice 
resulted in any prejudice to the veteran.  

The January 2002 VCAA letter does not specifically ask the 
veteran to provide any evidence in his possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-21.  
However, the December 2004 VCAA follow-up letter did make the 
specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
January 2002 VCAA letter is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

The Board notes that in a March 2006 letter, the veteran was 
informed that a disability rating and effective date would be 
assigned if his claim was granted.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, morning report, Social 
Security Administration Records, and VA medical records.  As 
there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that the veteran did not 
receive treatment for the claimed disorders during service or 
that there is any competent medical evidence showing or 
indicating a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 38 
C.F.R.  § 3.159 (c)(4) (2005).  As service and post-service 
medical records provide no basis to grant this claim, and 
provide evidence against the claim, the Board finds no basis 
for a VA examination to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case because the veteran's stressors could not be 
verified to satisfy the second and third elements.  

The Board is also satisfied as to compliance with its 
instructions from the June 2004 remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

ORDER

Service connection for PTSD is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


